Title: Thomas Jefferson to Destutt de Tracy, 24 November 1818
From: Jefferson, Thomas
To: Destutt de Tracy, Antoine Louis Claude


          
            Dear Sir
            Monticello Nov. 24. 18.
          
          I am at length enabled to write to you with some degree of courage, because I can accompany my letter with a copy of the translation of your valuable book on Political economy, which at length we have got thro’ the press. the horrible delay has proceeded from the unfaithful conduct of the 1st and 2d undertakers of the work, and my great distance from them. this put it out of my power to urge them but by way of letter, which they little regarded. the premier jet of the translation was very defective both in style & sense. the latter I have rendered entirely faithful; the former could not be made what the original merited. I have ventured to insert a single note, which is at page 202. where you treat of the subject of taxation. the taxes of France & the names by which they are designated, being those used in the text, their significations would be not at all understood here. I subjoined therefore in a note a more general view, and one better understood here, to which the reader would be able to apply your principles. I hope this book will become the Amanuensis of our students and statesmen, and will improve us in a science in which of all others we have blundered most.
          It would give me great joy to learn that your health is improved, & that you may still be enabled to compleat the Encyclopedie Ideologique in which you have advanced so far. my own health is failing. my strength has been declining rapidly the few last years, the mere effect of age, and I am just now recovering from an illness of three months, which will leave me, I apprehend, in but a shattered condition.
          I pray you to accept the assurance of my great esteem and consideration.
          Th: Jefferson
        